EXHIBIT 7
2/24/2021                                               Yahoo Mail - Test to Stay Notice 01/22/2021




     Test to Stay Notice 01/22/2021

     From: Park City High School (noreply@pcschools.us)

     To:    holly_mcclure88@yahoo.com

     Date: Saturday, January 23, 2021, 12:23 AM MST




     January 22, 2021

     To the parents/guardians of Madison McClure:

     Park City High School will begin participating in Test to Stay on Monday, January 25. All students that take at least one
     course in-person or participate in an extracurricular activity must test at their assigned time. Please note: you are not
     required to return to school next Monday with a negative test, PCHS will conduct the test for each student. We
     will be testing all students on our ﬁrst day back, 1/25, and will begin the two-week rotation on Tuesday, 1/26. We
     understand that some students will test two days in a row, but consistently testing is what will help our students and
     staﬀ stay safe. A schedule with future testing dates will be sent to you on Monday.

                                        Madison will test on Monday, 01/25 at 10:20 AM

                                  Please report to the back gymnasium down the “horseshoe” hallway.
                                           Bring all of your personal items with you to testing

                     ** If your student is experiencing any COVID symptoms, do not come to PCHS to test.
                                    Please schedule a test with your local healthcare provider. ***

     We are not able to test students without parent permission. All students must be registered in RedCap prior to
     testing. Please use the link below to complete the registration one time. If you are a student-athlete or involved in an
     extracurricular activity that has already been testing at PCHS, you do not need to complete RedCap again.

     If you are a remote student and would like to test, you may come at your assigned time or contact Barb Swenson
     bswenson@pcschools.us to arrange another time.

     Thank you for your cooperation, we look forward to seeing all of our students back on campus next week.

     Roger Arbabi
     Principal



     Test to Stay
     Registering for COVID testing:
     The State of Utah uses RedCap to track testing within educational institutions. To give consent for testing, all
     parent/guardians must complete the RedCap registration for each of their students. If you chose not to do the online
     registration, you may email bswenson@pcschools.us to receive a paper consent form.

     RedCap Registration Link:
     https://c19.health.utah.gov/surveys/?s=3XDE77E4CK&dagid=PTI-ParkCityHigh

     What if my student has tested positive for COVID-19 in the last 90 days?
     A documented positive COVID test is suﬃcient for the 90-day timeframe. After 90 days from the date of positivity
     students will be required to be part of the testing program at the school.


                                                                                                                                 1/3
2/24/2021                                               Yahoo Mail - Test to Stay Notice 01/22/2021




     Test to Stay Notice 01/22/2021

     From: Park City High School (noreply@pcschools.us)

     To:    holly_mcclure88@yahoo.com

     Date: Saturday, January 23, 2021, 12:23 AM MST




     January 22, 2021

     To the parents/guardians of Madison McClure:

     Park City High School will begin participating in Test to Stay on Monday, January 25. All students that take at least one
     course in-person or participate in an extracurricular activity must test at their assigned time. Please note: you are not
     required to return to school next Monday with a negative test, PCHS will conduct the test for each student. We
     will be testing all students on our ﬁrst day back, 1/25, and will begin the two-week rotation on Tuesday, 1/26. We
     understand that some students will test two days in a row, but consistently testing is what will help our students and
     staﬀ stay safe. A schedule with future testing dates will be sent to you on Monday.

                                        Madison will test on Monday, 01/25 at 10:20 AM

                                  Please report to the back gymnasium down the “horseshoe” hallway.
                                           Bring all of your personal items with you to testing

                     ** If your student is experiencing any COVID symptoms, do not come to PCHS to test.
                                    Please schedule a test with your local healthcare provider. ***

     We are not able to test students without parent permission. All students must be registered in RedCap prior to
     testing. Please use the link below to complete the registration one time. If you are a student-athlete or involved in an
     extracurricular activity that has already been testing at PCHS, you do not need to complete RedCap again.

     If you are a remote student and would like to test, you may come at your assigned time or contact Barb Swenson
     bswenson@pcschools.us to arrange another time.

     Thank you for your cooperation, we look forward to seeing all of our students back on campus next week.

     Roger Arbabi
     Principal



     Test to Stay
     Registering for COVID testing:
     The State of Utah uses RedCap to track testing within educational institutions. To give consent for testing, all
     parent/guardians must complete the RedCap registration for each of their students. If you chose not to do the online
     registration, you may email bswenson@pcschools.us to receive a paper consent form.

     RedCap Registration Link:
     https://c19.health.utah.gov/surveys/?s=3XDE77E4CK&dagid=PTI-ParkCityHigh

     What if my student has tested positive for COVID-19 in the last 90 days?
     A documented positive COVID test is suﬃcient for the 90-day timeframe. After 90 days from the date of positivity
     students will be required to be part of the testing program at the school.


                                                                                                                                 1/3
2/24/2021                                              Yahoo Mail - Test to Stay Notice 01/22/2021



     Programa de Test to Stay
     Registrarse para la prueba COVID
     El estado de Utah usa RedCap para rastrear las pruebas dentro de las instituciones educativas. Dar consentimiento
     para la prueba, todos los padres deben completar el registro de RedCap para cada de sus alumnos. Si elige no realizar
     el registro en línea, puede enviar un correo electrónico bswenson@pcschools.us para recibir un formulario de
     consentimiento en papel.

     Enlace de registro de RedCap:
     https://c19.health.utah.gov/surveys/?s=3XDE77E4CK&dagid=PTI-ParkCityHigh

     ¿Qué pasa si mi estudiante ha dado positivo por COVID-19 en los últimos 90 días?
     Una prueba COVID positiva documentada es suﬁciente para el período de 90 días. Después de 90 días a partir de la
     fecha de positividad, los estudiantes deberán ser parte del programa de pruebas en la escuela.

     Calendario de pruebas COVID-19 para todos los estudiantes:
     Evaluaremos aproximadamente a 150 estudiantes por día en una rotación de dos semanas. los El horario se enviará a
     todas las familias tan pronto como esté disponible.

     ¿Qué pasa si no queremos que nuestro estudiante sea evaluado?
     Si elige que su estudiante no sea examinado, deberá convertirse en un estudiante de aprendizaje mientras "Prueba
     para permanecer" en efecto. Los estudiantes tampoco pueden participar en deportes o actividades extracurriculares
     en persona sin exámenes regulares en la escuela.

     ¿Qué tipo de prueba se utiliza?
     La escuela utiliza una prueba rápida BinaxNOW COVID-19. Esto implica un hisopo nasal y devuelve resultados en 15
     minutos.

     ¿Cómo se me notiﬁcará de los resultados de las pruebas de mi estudiante?
     Los estudiantes reciben el resultado de su examen verbalmente dentro de los 15 minutos posteriores al examen.
     Recibirá una veriﬁcación de los resultados por correo electrónico, si está autorizado en RedCap, el mismo día de la
     prueba.

     ¿Qué pasa si mi estudiante da positivo?
     Si un estudiante da positivo en la prueba, será aislado y se comunicará con un padre por teléfono de inmediato. La
     enfermera de la escuela hará un seguimiento con las instrucciones para un mayor aislamiento y cuarentena.



       unsubscribe




                                                                                                                             3/3
